DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
1.		In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
		The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.		Claims 33, 37-38, and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Zhong et al. (WO 2015/019179) in view of Jung et al. (US 2013/0178221).
Regarding claim 33, Zhong teaches a method implemented in a second terminal (Fig. 2). Zhong teaches that and performing a transmission to a first terminal (A2 in Fig. 2) using the determined transmission power (Fig. 2, 3 and pages 5, paragraphs 21 – pages 6, paragraphs 27, where teaches an estimated transmit power is determined according to the first path loss power and the second path loss power, and a smaller power is selected from the maximum available transmit power and estimated transmit power, as a transmit power), wherein the first value is determined based on a first pathloss between the second terminal and a base station (Fig. 2, 3 and pages 5, paragraphs 21 – pages 6, paragraphs 27, where teaches a second path loss power of at least one interference link is determined that an interference link is between the second terminal “A1” and base station “S1”), and the second value is determined based on a second pathloss between the second terminal and the first terminal (Fig. 2, 3 and pages 5, paragraphs 21 – pages 6, paragraphs 27, where teaches a first path loss power of at least one desired D2D link to user equipment at a receiving end is determined). Zhong does not specifically disclose the limitation “determining a transmission power as a minimum one of a first value and a second value”. However, Jung teaches the limitation “determining a transmission power as a minimum one of a first value and a second value” (pages 6, paragraphs 67 – pages 7, paragraphs 84 and Fig. 1, where teaches in the same context of power saving in a D2D environment, that is second terminal determines a transmission power as minimum one of a first value and second value, wherein the first value is related to D2D communication with another terminal and the second value is related to communication with a base station). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the Zhong’s system as taught by Jung, provide the motivation to achieve terminal power consumption to be minimized in wireless communication system. 
Regarding claim 37, Zhong teaches the second value is determined based on a pathloss compensation factor (Fig. 3 and pages 23, paragraphs 98 – pages 24, paragraphs 103). 
Regarding claim 38, Zhong and Jung teach all the limitation as discussed in claim 33.
Regarding claim 42, Zhong and Jung teach all the limitation as discussed in claims 33 and 38.

Allowable Subject Matter
3.		Claims 34-36 and 39-41 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record fails to disclose the limitation “the second value is determined based on a number of PRBs used for the transmission, based on a normalization factor for different numerologies, and based on a sum of a base power level” as specified the claims. 
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
AGIWAL et al. (US 2021/0219345) discloses Apparatus and Method of Random Access Procedure.

Information regarding...Patent Application Information Retrieval (PAIR) system... at 866-217-9197 (toll-free)."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J LEE whose telephone number is (571)272-7880.  The examiner can normally be reached on Mon-Fri (8:00am-5:00pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 
Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
J.L
May 6, 2022

John J Lee

/JOHN J LEE/
Primary Examiner, Art Unit 2649